[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
Accepting the financial affidavits of the parties including:
a. the plaintiff's babysitter expenses
b. the defendants living expenses (specifically rent)
c. The defendants present gross income
and accepting the parties agreement of $177 per week support for the minor children, the court orders $60 per week as pendente lite alimony commencing Friday, March 4, 1994.
In addition, the defendant shall pay the March mortgage payment (including tax escrow if applicable) on the Hazelwood Avenue property no later than March 15, 1994.
Furthermore, the defendant testified that his yearly gross income for the past couple of years has been substantially higher than the amount listed on his affidavit and that his usual busier time of the year is approaching.
Commencing April 8, 1994, he shall submit, through his attorney, a copy of each of his pay stubs to plaintiff's counsel.
LAWRENCE L. HAUSER, JUDGE CT Page 2252